This action was instituted to determine the location of the lines of several lots which the parties were authorized to extend into the Bast river, under the acts of the legislature authorizing certain owners of real estate, in Brooklyn, to construct bulkheads and wharfs in front of their lands, and to fill the same. The decree of the Superior Court was affirmed, for reasons subtantially as given in that court; that the parties had acquiesced in the location which had been made, and their rights otherwise not being clearly ascertainable, such location would not be disturbed.
(See 4 Sandf. R. 202; 10 N. Y. 412, S. C.)